GRAY, Justice,
dissenting.
The constitutional protection of procedural due process does not require a reversal of the judgment in this case. The charge was not as precise as it could have been. But the parents had a full trial on the merits. They had the opportunity to object to the charge. They did not. The majority’s adoption of what is essentially a criminal standard of review for charge error, which is based on a criminal statute, is not required in this civil proceeding.
There is no reason to disregard the ordinary rules of civil procedure and appellate review in this proceeding. Where it is arguable that a finding necessary to the judgment was not submitted to the jury, the finding is normally implied in support of the judgment if the implied finding has evidentiary support in the record. But we need not even rely on an implied finding. The trial court made an express finding in the judgment that termination of the parent/child relationship is in the best interest of the children.
Constitutional protections of the parent/child relationship, primarily procedural *76due process required to terminate parental rights, are adequately accorded the parents in this proceeding by our “strict scrutiny” of the proceedings to determine if the express findings made by the jury and the court are supported by the record. Because I have determined that those findings are supported by the record, I would not reverse the judgment terminating the parental rights on the basis of charge error. Because the majority significantly departs from existing and well established precedent for review of charge error in civil proceedings and unnecessarily complicates review of termination proceedings by imposition of a criminal statutory requirement as part of minimum procedural due process in the review of unpreserved charge error in a civil proceeding, I respectfully dissent.
In its motion for rehearing the State challenged the majority’s analysis and application of reviewing .a procedural due process challenge. While the majority opinion has been modified and reissued in an attempt to address the issue raised in the motion for rehearing, the majority has failed to address the question of disposing of this case on a procedural due process issue not briefed by either party.
The State has requested that if we are going to dispose of this case on an issue not previously briefed, that we at least allow both parties to folly brief the issue. I would grant the State’s request to require full briefing on the issue and only address the issue after a full opportunity to brief the issue has been afforded both parties. I would not rewrite the opinion based only on the limited briefing in the State’s motion for rehearing, without even asking for a response. See Tex. R. App. P. 49.2.